Citation Nr: 1609746	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for Scheuermann's disease, dorsal spine associated with dorsolumbar strain.  

2.  Entitlement to an initial rating in excess of 10 percent for extension of the left knee due to degenerative joint disease, prior to September 15, 2011.

3.  Entitlement to a rating in excess of 30 percent for extension of the left knee due to degenerative joint disease.  

4.  Entitlement to compensable rating for limitation of flexion of the left knee.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a June 2005 rating decision, the RO, inter alia, granted service connection for patellofemoral compartment degenerative joint disease of the left knee; a 10 percent evaluation was assigned under Diagnostic Codes 5010-5260 based on findings of arthritis and limitation of flexion, effective from March 7, 2005, the date of claim.  See 38 C.F.R. § 4.71a.  The Veteran submitted a notice of disagreement in June 2005 to the rating and effective date assigned, the RO issued a statement of the case (SOC) in September 2006, and the Veteran submitted a substantive appeal in October 2006.

In May 2009, the Board, inter alia, denied the Veteran's claim for an increased evaluation and earlier effective date for the service-connected left knee disability, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter to the Board for further analysis of whether a higher evaluation based upon additional functional loss due to pain on motion, flare-ups and repetition was warranted.  The Court left undisturbed the Board's decision with respect to the effective date assigned. 

In light of the January 2010 JMR, the Board remanded the Veteran's claim for additional evidentiary development in June 2010.  The Veteran's claim was subsequently remanded for further evidentiary and procedural development in December 2010 and June 2011. 

In a simultaneous rating decision and supplemental statement of the case (SSOC), the RO awarded a separate 30 percent evaluation for limitation of extension of the left knee due to degenerative joint disease, effective September 15, 2011.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  In a May 2012 decision, the Board found that while the Veteran did not express disagreement with the assigned evaluation or effective date, the Court has held that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en bane) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, S. Ct. (U.S. Oct. 3, 2011).  As such, the Board merged this award with the Veteran's appeal concerning his service-connected left knee disability based on limitation of flexion.

In that same decision, the Board denied the Veteran's claim for an increased evaluation for the Veteran's service-connected left knee disability, to include entitlement to an increased evaluation for limitation of extension of the left knee.  The Veteran again appealed the Board's May 2012 decision to the Court.  In a January 2013 Order, the Court granted a JMR filed by the parties earlier that month, and remanded the matter to the Board.  In its Order, the Court specified that the Board's decision was remanded only to the extent that it failed to adjudicate whether a 30 percent rating for limitation of extension of the left knee was warranted prior to September 15, 2011; the Court left undisturbed the Board's other holdings in the May 2012 decision. 

In July 2013, in accordance with the JMR, the Board remanded the issue of entitlement to a compensable evaluation for limitation of extension of the left
knee prior to September 15, 2011 for further evidentiary development. 

In a July 2014 rating decision, the RO awarded a 10 percent disability rating for extension of the left knee, effective March 7, 2005.  The RO indicated that this was a full grant of the benefit sought on appeal and, thus, the issue of a higher rating for limitation of extension prior to September 15, 2011 was no longer on appeal.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  Moreover, the issue was again addressed in a June 2015 SSOC.  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In that same decision, the RO indicated that a special review of the claims file was mandated on July 3, 2014 and also continued a 30 percent rating for limitation of extension of the left knee.  Given the finality of the May 2012 Board decision that denied a higher rating for 30 percent from September 15, 2011, this matter is considered a new claim for an increased rating.  In this regard, the Veteran submitted a NOD in October 2014.  The RO issued a supplemental SOC in June 2015, which will be construed as an SOC.  In June 2015, the Veteran submitted a substantive appeal indicating that he wished to appeal all issues listed on any supplemental SOC.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).   

At that time, the RO also awarded service connection for limitation of flexion of the left knee, effective September 15, 2011.  In October 2014, the Veteran submitted a NOD to the rating assigned.  In June 2015, the RO issued a SOC and the Veteran submitted a substantive appeal in July 2015.  However, as discussed above, the issue of entitlement to a rating in excess of 10 percent under Diagnostic Codes 5010-6260 for degenerative joint disease of the left knee from March 7, 2005 was denied in the May 2012 Board decision.  While the September 2011 rating code sheet lists this disorder, subsequent rating code sheets issued in July and December 2014 no longer lists this disorder and the RO has now awarded service connection again for limitation of flexion with an effective date of September 15, 2011, which is prior to the final Board decision that continued the 10 percent rating.  As discussed further below, as it appears that the RO has severed service connection from May 7, 2005, further clarification is required concerning this matter.  

In an October 2014 decision, the Board found that a June 1975 rating decision that denied service connection for a back condition was clearly and unmistakably erroneous; that decision was reversed and service connection was granted for a low back disorder, effective August 1974.  The Board also remanded the left knee issue again for issuance of a supplemental SOC, which as noted above was done in June 2015.

In a December 2014 rating action, the RO effectuated the Board's October 2014 decision and granted service connection for Scheuermann's disease, dorsal spine with associated dorsolumbar strain and assigned 20 percent evaluation, effective August 21, 1974.  In May 2015, the Veteran submitted a NOD to the rating assigned, the RO issued a SOC in July 2015 and the Veteran submitted a substantive appeal in August 2015.  

Further, in statements of record and at the most recent VA examination, the Veteran reported that he was no longer working due to his service-connected disabilities.  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, as such issue has been raised, it is included on the title page of this decision.

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.

The issues of entitlement to a rating in excess of 30 percent for extension of the left knee due to degenerative joint disease, entitlement to compensable rating for limitation of flexion of the left knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From the date of award of service connection, August 21, 1974 to September 23, 2003, the Veteran's service-connected Scheuermann's disease, dorsal spine associated with dorsolumbar strain has been manifested by subjective complaints of pain and moderate limitation of motion of the lumbar spine, but is not productive of severe loss of range of motion of the dorsal or lumbar spine; ankylosis; or severe recurring attacks with intermittent relief.  

2.  From September 23, 2003, the Veteran's service-connected Scheuermann's disease, dorsal spine associated with dorsolumbar strain has been manifested by subjective complaints of pain and moderate limitation of motion of the lumbar spine, but is not productive of forward flexion limited to 30 degrees or less; ankylosis; or incapacitating episodes of at least four weeks over the past 12 months.  

3.  Prior to September 15, 2011, the Veteran's service-connected extension of the left knee due to degenerative joint disease has not been productive of additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit extension to 15 degrees or more.


CONCLUSIONS OF LAW

1.  From August 21, 1974, the criteria for entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected Scheuermann's disease, dorsal spine associated with dorsolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and West 2014); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

2.  Prior to September 15, 2011, the criteria for entitlement to an initial disability evaluation in excess of 10 percent for extension of the left knee due to degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claims for higher ratings arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment, Social Security Administration (SSA) records as well as VA examinations.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, with respect to his low back disability, the Veteran was afforded VA examinations in May 1975 and most recently in July 2015 to evaluate the severity of his service-connected disorder.  Moreover, for the time period in question with respect to the left knee, the Veteran was afforded VA examinations May 2005, July 2010 and January 2011.  Moreover, a retrospective medical opinion was obtained in August 2013, which is located in Virtual VA.  

The Board notes that the Veteran has indicated that the July 2015 VA examination was inadequate because the examiner indicated to the x-ray technician that he was to disprove that the Veteran had degenerative joint disease.  However, there is no indication in the examination report that the examiner failed to objectively examine the Veteran.  In fact, the examiner report clearly shows x-ray findings of degenerative disc disease.  Also, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination was inadequate on the basis of bias.  In sum, the assertions of the Veteran are not sufficient to overcome the above-mentioned presumption.  

In sum, the Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially worsened since the most recent July 2015 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with its prior remand directives as they pertained to the rating of extension of the left knee.  The Board has not had cause to remand the issue of a higher initial rating for the Veteran's low back disorder.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in its prior remands directed the RO obtain all VA treatment records and afford him appropriate VA medical examinations and most recently an addendum opinion.  Additional VA treatment records have been associated with the Veteran's Virtual VA and VBMS electronic records.  As noted above, the Veteran has been afforded VA examinations to address the severity of his left knee and an addendum opinion was prepared in August 2013.  Most recently, the Board directed the RO to issue a supplemental SOC, which was done in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Initial Higher Rating for Scheuermann's Disease, Dorsal spine associated with Dorsolumbar Strain

The Veteran is seeking an initial rating in excess of 20 percent for his service-connected back disorder.  The Veteran asserts that his functional limitations from his low back disability are more severe than contemplated in the current 20 percent rating assigned.  

The Board notes that VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the amendments in the July 2015 SOC.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria for the lumbar spine, Diagnostic Codes 5291 and 5292, limitation of motion of the dorsal and lumbar spine, respectively, warrants a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  Under Diagnostic Code 5293, a 20 percent rating is warranted when disability is moderate, with recurring attacks.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71(a) (prior to September 26, 2003).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 percent rating is in order with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum scheduler rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The General Rating formula for Diseases and Injuries of the Spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula, ratings are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran was afforded a VA examination in May 1975.  On physical examination, the examiner observed an enlarged kyphosis posteriorly with an increased lumbar lordosis in the lower back.  Range of motion was as follows:
With his knees straight and arms outstretched in front of him, the Veteran could reach the floor with his fingertips; extension was about 15 degrees; and sideways bending was about 10 to 15 degrees either way.  Percussion of the back, particularly over the dorsal area where the apex of the kyphosis is located, was rather tender as was the rest of the lower spine.  There were no scars noted and neurologically there was no evidence of nerve root irritation in the lower extremities.  A contemporaneous x-ray showed very minimal scoliosis to the left with a very minimal kyphosis.  The bony structure joint spaces otherwise appeared normal.  The diagnoses were Sherman's disease, dorsal spine, and strain of the dorsolumbar spine, superimposed on Sherman's disease.  

The evidence of record is silent with respect to the severity of the Veteran's back disorder until a May 2001 private treatment record, which showed the Veteran had upper back pain secondary to a motor vehicle accident.  The follow up records primarily address the Veteran's neck pain resulting from the accident.  Importantly, a July 2001 neurological examination was normal.  Bulk, power and tone of the major muscle groups of all four extremities were normal.  Sensory examination was normal and reflexes were symmetrical.  Another July 2001 record shows that the Veteran reported spasms through the upper back.  A March 2003 MRI showed distributed degenerative disc disease and spondylosis through the thoracic spine, most pronounced in the mid-thoracic region.  

Follow up VA treatment records show complaints of chronic back pain.  A December 2004 clinical record showed that the Veteran called his doctor for adjustment to pain medications due to increased pain.  The Veteran reported that at times he could barely walk due to pain in his mid-back and was worried about being able to function at work and losing his job if he could not get his pain under control.  Follow up clinical records continue to show complaints of low back pain.  

Most recently, the Veteran was afforded a VA examination in July 2015.  The electronic record was reviewed.  The Veteran reported flare-ups with prolonged standing and walking.  He also described loss of motion.  On physical examination, range of motion was 70 degrees flexion, 15 degrees extension, 20 degrees right and left lateral flexion and 20 degrees right and left lateral rotation.  The examiner observed that pain was noted on examination, but did not result in or cause functional loss.  There was evidence of pain with weight-bearing, but no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner explicitly noted that the examination was being conducted during a flare-up and pain, weakness, fatigability or incoordination did not significantly limit ability with flare-ups.  

There were no findings of guarding or muscle spasm.  Muscle strength was normal.  Deep tendon reflexes were 1+ in both ankles and knees.  Sensory examination was normal.  The Veteran was unable to perform straight leg raising test.  However, the examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or any other neurological abnormalities.  The Veteran also did not have intervertebral disc syndrome requiring bed rest.  The Veteran did use a cane for balance.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  A contemporaneous x-ray showed mild degenerative disc disease.  The Veteran reported that he was not working due to his service-connected back and other joint issues. 

After considering the totality of the evidence, the Board finds that a rating in excess of 20 percent is not warranted under the old criteria prior to September 26, 2003 or under the old and new criteria from September 26, 2003 for the Veteran's low back disability.  Under the old criteria, Diagnostic Codes 5291 and 5292 for limitation of motion of the dorsal and lumbar spine, a maximum 40 percent rating is not warranted because limitation of motion has not been found to be severe.  Again, at the May 1975 VA examination, the Veteran was able to touch the floor with his fingertips.  Moreover, at the most recent VA examination, flexion was to 70 degrees, which is well over half of full range of motion and, in turn, cannot be considered severe given the level of limitation.  Further, Diagnostic Codes 5288 and 5289 under the old criteria for the lumbar spine are not applicable in this case because again there is no evidence of ankylosis of the lumbar spine.  

Similarly, the Board finds that when applying the new general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent.  There was no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Range of motion at its most restrictive was to 70 degrees flexion as the July 2015 VA examination.  Further, none of the medical evidence shows that there has been ankylosis of the lumbar spine.  The most recent VA examiner clearly found no evidence of ankylosis.    

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the most recent VA examination, following repetitive testing, flexion was not additionally limited following repetitive use testing.  The examiner also clearly found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The Board recognizes that a December 2004 clinical record showed that the Veteran reported that he could barely walk due to pain.  However, there were no clinical records during this time documenting the Veteran's functional limitations.  Moreover, the July 2015 VA examination was conducted during a flare-up and flexion was still found to be to 70 degrees and the examiner found that pain, weakness, fatigability or incoordination did not significantly limit ability with flare-ups.  The Board finds that the objective clinical findings made during a flare-up have more probative value than the Veteran's statements.     

Further, as discussed above, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, as documented in the July 2015 VA examination, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Under the old criteria of Diagnostic Code 5295 for lumbosacral strain, there has also been no medical evidence of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space or abnormal mobility on forced motion, which are necessary findings to achieve a 40 percent rating under Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under the old Diagnostic Code 5293 or the new Diagnostic Code 5243 for intervertebral disc syndrome.  However, in the instant case, there has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months; or that he has suffered severe, recurring attacks with intermittent relief to warrant a 40 percent rating for intervertebral disc syndrome.   

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, with the exception of radiculopathy of the lower extremities, there has been no objective finding of neurological abnormalities, including radiculopathy, associated with the Veteran's low back disability.  Again, the July 2015 VA examination report clearly found no associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds a preponderance of the evidence is against entitlement to a rating in excess of 20 percent for the Veteran's low back disability at any point during the course of the appeal.  As the preponderance of the evidence weighs against a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Initial Higher Rating for Extension of the Left Knee prior to September 15, 2011

The current appeal also includes the issue of entitlement to an initial rating in excess of 10 percent for extension of the left knee prior to September 15, 2011.  The Veteran asserts that his left knee limitations were no adequately compensated during this period.  

Limitation of extension of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II. 

The Board recognizes that there are other Diagnostic Codes pertaining to the knee.  However, these codes were addressed in the May 2012 Board decision.  Again, the January 2013 Court Order explicitly limited the appeal only to the issue whether a 30 percent rating for limitation of extension of the left knee was warranted prior to September 15, 2011 and left undisturbed the Board's other holdings.  As such, this analysis will only address whether a higher rating based on limitation of extension was warranted prior to September 15, 2011.  

The Veteran filed his claim for service connection for a left knee disorder in May 2005.  Prior to this claim, a June 2004 VA treatment record showed full range of motion of the knees.  Follow up VA treatment records continue to document reports of knee pain.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported that flare-ups occurred with weather change and cold weather and bending, climbing and walking.  He stated that the pains lasted overnight, but he took a host of very strong pain medicines for other issues including methadone, hydrocodone, and Flexeril, and these all helped his knee, but he takes them for other issues.  Functional impairment did occur because of difficulty walking, although there are times when he could walk about one mile with pain.  He used a cane on occasion.  He also occasionally had difficulty getting out of his car.  He worked full-time at that point.  On physical examination, the Veteran could not fully extend his knee, but he was able to flex it from 5 degrees to 140 degrees.  The knee was painful with motion throughout all ranges.  The major functional impact was pain with repetitive use.  However, range of motion did not decrease.  The joint was mildly painful on motion today, but the examiner could not determine additional, limitation during flare-ups or following repetitive use because this would be speculation based on the Veteran's comments.  A contemporaneous x-ray showed mild lateral patellofemoral degenerative joint disease.  

The Veteran was afforded another VA examination in July 2010.  The Veteran reported worsening knee pain.  He reported essentially the same functional limitations, but now indicated that flare-ups occurred with standing, bending, squatting and repetitive use.  He had last worked in 2006 due to a motor vehicle accident and seizure disorder.  His gait was antalgic.  X-rays showed mild bilateral degenerative joint disease.  On physical examination, range of motion was 3 degrees to 95 degrees.  Moderate pain was noted.  Upon four repetitions, range of motion decreased from 5 degrees to 90 degrees.  His major functional impact was pain with repetitive use.  This examiner could not determine additional limitation following repetitive use during flare-ups, as this would be speculation, but the Veteran did have additional limitation following repetitive use today.  Moderate painful motion was noted.

The Veteran was afforded another VA examination in January 2011.  The Veteran reported significant daily pain.  He reported occasional flare-ups, specifically with the weather.  He reported that he could probably walk one block with his cane.  He also reported significant difficulty climbing up and down stairs.  On examination, the Veteran was 10 degrees short of full extension.  On DeLuca testing of his knee, range of motion testing was performed at least three times, but did not change throughout the exam.  However, he did note more pain in his left knee.  The examiner was unable to determine whether or not he had decreased loss of motion during flare-ups, as at this time, the Veteran stated that he was not having a flare-up.
The examiner opined that the Veteran's left knee decreased range of motion was likely due to his degenerative changes of his left knee, however, the examiner also noted that the Veteran has had multiple surgeries on his left knee, one of which was a patellar realignment procedure where the tibial tubercle was moved medially.  He also had his surgeon remove that hardware.  As such, having had multiple surgeries made it more difficult to determine if his current disabilities are secondary to multiple surgeries, which can lead to decreased range of motion, or if his current motion is a result of his degenerative knee alone.

The next VA examination was a September 2011 VA examination.  Based on the findings from this report, the RO awarded a 30 percent rating for extension of the left knee, effective September 15, 2011.  

In August 2013, a retrospective medical opinion was obtained.  After review of the claims file, the examiner observed that that measurements for extension of the Veteran's left knee at the times of the May 2005, June 2006, July 2010 and January 2011 VA examinations were respectively: 5 degrees short of full extension recurrently in May of 2005 and these records note range of motion per DeLuca; no evidence of an evaluation of the left knee was found in June of 2006 as this evaluation was for the right knee condition; 5 degrees short of full extension recurrently in July 2010 for the left knee on this evaluation and records note this examination was also done according to DeLuca; and finally the left knee demonstrated 10 degrees short of full extension repeatedly during the January 2011 VA and it appears this exam was also per DeLuca.  The examiner observed that the January 2011 VA examiner stated that "No significant loss of motion was noted on repetitive motion nor weakness or fatigability."  

With regards to distinct measurements pertaining to limitation of extension, (1) upon initial motion testing: in May of 2005 initial motion was 5 degrees short of full extension as noted in the medical record and (2) upon repetitive testing with consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain (DeLuca v. Brown, 8 Vet. App. 202 (1995)) 5 degrees short of full extension as noted in the medical record.  In June of 2006, as stated above, this evaluation was for his right knee only.  With regards to the July 2010 evaluation, (1) upon initial motion testing: the July 2010 evaluation records shows 3 degrees short of full extension and (2) upon repetitive testing with consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain (DeLuca v. Brown, 8 Vet. App. 202
(1995)) 5 degrees short of full extension as again reported in the medical record.
Finally with regards to the January 2011 VA evaluation, (1) upon initial motion testing: shows 10 degrees short of full extension and (2) upon repetitive testing with consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain (DeLuca v. Brown, 8 Vet. App. 202 (1995)) 10 degrees short of full extension as again reported in the medical record.  

Finally with regards to range of motion during a flare-up, the examiner opined that this would be simply resorting to mere speculation as the medical record suggests that this Veteran was not evaluated during an acute flare, thus, it would be a guess to describe his extension capability during a flare.  However during the 2011 evaluation, the Veteran reported the ability to walk during a flare.  The records suggest Veteran's extension became progressively more limited with time, thus it is most likely that the Veteran's knee extension was less limited prior to September 2011.  The Veteran's condition progressed from 5 degrees short of extension in
2005 to 10 degrees short of extension in 2010 and then finally to 15 degrees short of extension in 2011.  The July 2010 VA examination noted that Veteran stated slowly progressive knee pain that was progressively worse.

In considering the medical evidence of record, even considering additional functional loss due to pain, there is no evidence that extension is limited to 15 degrees in the left knee so as to warrant assignment of a higher rating under Diagnostic Codes 5261 prior to September 15, 2011.  Extension was documented at its most restrictive during this period at the January 2011 examination where it was limited to 10 degrees, which is the criteria for a 10 percent rating.  More limited extension was not documented until the September 15, 2011 VA examination.  In this regard, the August 2013 VA examiner also found that the Veteran's knee extension was less limited prior to September 2011.  As such, a higher rating would not be warranted under Diagnostic Code 5261 prior to September 15, 2011.  

The Veteran has reported chronic left knee pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 10 percent for the left knee.  All of the examinations clearly found that there was no additional limitation follow repetitive use with the exception of the July 2010 VA examination that found that extension decreased to 5 degrees.  Although the VA examiners indicated that it would only be speculative to report additional range of motion loss and whether pain, fatigability, or incoordination could significantly limit functional ability during flare-ups as the Veteran was not examined during a flare-up, the examination reports clearly show that there was no change in range of motion following repetitive use to warrant a higher rating.  Moreover, the August 2013 examiner observed that the Veteran reported the ability to walk during a flare.  As such, given the lack of any such findings, the basis as to why examiner was unable to provide such opinion is clear.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 10 percent.

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of extension.

Again, he Board acknowledges that the Veteran, in advancing this appeal, believes that the knee disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee disability; however, the Board finds that at no point during the period under question did the Veteran's left knee disorder meet the criteria for a higher rating.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of 10 percent for the Veteran's service-connected extension of the left knee due to degenerative joint disease have been met prior to September 15, 2011.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability and extension of the left knee with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's 20 percent rating for his low back contemplates the functional limitations as well as pain caused by his low back disability.  Likewise, the current 10 percent rating for extension of the left knee also contemplates the functional limitations caused by such limitation as well as pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to the back and knee disability ratings are based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion) and Diagnostic Code 5262 (providing ratings on the basis of limited extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability and extension of the left knee.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbar strain is denied.

Entitlement to an initial rating in excess of 10 percent for extension of the left knee due to degenerative joint disease prior to September 15, 2011, is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With respect to the issue of entitlement to a rating in excess of 30 percent for extension of the left knee due to degenerative joint disease, the Veteran has not been afforded a VA examination in conjunction with his current claim for an increased rating.  As such, the Board does not have adequate evidence to rate the current severity of the Veteran's left knee disability.  In turn, the Veteran should be afforded a VA examination to address the current severity of his service-connected left knee disability.  See 38 C.F.R. § 3.326(a).

With respect to the issue of entitlement to an initial compensable rating for limitation of flexion, as noted in the Introduction, the Veteran was previously rated as 10 percent disabling for patellofemoral compartment degenerative joint disease of the left knee under Diagnostic Codes 5010-5260 based on arthritis and limitation of flexion, effective March 7, 2005.  However, as of the July 2014, the rating code sheets no longer list this disability.  As of that date, the rating code sheets reflects the award of limitation of flexion of the left knee rated as noncompensable under Diagnostic Code 5260, effective September 15, 2011.  Nevertheless, in its May 2012 decision, the Board had previously continued the 10 percent rating for patellofemoral compartment degenerative joint disease of the left knee under Diagnostic Codes 5010-5260 based on arthritis and limitation of flexion, effective March 7, 2005.  Given the finality of the Board decision, it appears that the AOJ may have improperly severed service connection for patellofemoral compartment degenerative joint disease of the left knee from March 7, 2005.  As such, before the Board can rate this issue, a remand is necessary for further clarification, to include a determination of whether there was clear and unmistakable error in the June 2014 rating decision, which severed service connection for patellofemoral compartment degenerative joint disease of the left knee from March 7, 2005, after the final May 2012 Board decision.

Moreover, as indicated in the Introduction, the issue of entitlement to a TDIU is currently before the Board.  This issue is inextricably intertwined with the remaining claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as the AOJ has not considered this matter, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for initial consideration.  

As a final matter, the Veteran receives continuous treatment for his knee disabilities at the VA.  Currently, the VBMS record includes VA treatment records dated to July 2015.  In light of the need to remand for other matters, the Board finds that efforts should be made to ensure that all pertinent VA treatment records have been associated with the Veteran's record.  In this regard, VA treatment records dated from July 2015 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  The AOJ should request that the Veteran complete an Application for Increased Compensation Based on Unemployability, to specifically include the exact date when he became unemployed.  A copy of the notice letter should be included in the electronic.  

2.  The AOJ should also obtain any additional VA treatment records dated from July 2015 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA orthopedic examination to assess the severity his service-connected left knee disability.  Pertinent records from VBMS and Virtual VA, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should also comment on the Veteran's functional impairment with respect to his activities of daily living and the effect on his employment and daily life.  

The examiner must provide a rationale for any opinion proffered. 

4.  The AOJ should take appropriate action to clarify the removal of the award of a 10 percent rating for degenerative joint disease of the left knee under Diagnostic Codes 5010-5260 from March 7, 2005, and the award of a noncompensable rating for limitation of flexion under the same diagnostic code from September 15, 2011, to include a determination of whether there was clear and unmistakable error in the June 2014 rating decision, which severed service connection for patellofemoral compartment degenerative joint disease of the left knee from March 7, 2005, after the final May 2012 Board decision.

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.   Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


